DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response 11/1/22 are entered.
	Claims 1, 5, 9, 11-12, 14-19, 23, 27-29, and 31-33 are amended.
	Claims 34-35 are newly added.
	Claims 1-35 are pending.

Election/Restrictions
Claims 19-33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/22.
Claims 1-18 and 34-35 are considered herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendment, the rejection of Claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amendment, the rejections of Claim(s) 1, 2, 4, 6-9, and 13-16 under 35 U.S.C. 102(a)(1) as being anticipated by Mulholland, et al. (1999) “Cell Loading with Laser-Generated Stress Waves: The Role of the Stress Gradient”, Pharmaceutical Research, 16(4): 514-18, are withdrawn.
	To wit, the amendment to “the laser-activated surface is spatially patterned with features” does not cover surface material alone, from reading the specification, but requires a structure on the surface.
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amendment, the rejections of Claim(s) 1, 4-9, 13, and 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by Fan, et al. (2014) “Laser-induced microbubble poration of localized single cells”, Lab on a Chip, 14: 1572-87, are withdrawn.
To wit, Fan teaches a substrate itself that is optically absorbant, due to the material it is made of.  This is distinct from “spatially patterned” in the amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In light of the amendment, the rejections of Claim(s) 1-4, 6-8, and 16 under 35 U.S.C. 102(a)(2) as being (a)(2) by WO 2017/062838 A1 to Wu, et al, dated 4/13/17, are withdrawn.
To wit, the amendment now requires “the laser-activated surface is spatially patterned with features”.  There is no evidence these nanoparticles had spatially patterned features on their surfaces.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 16-18, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,829,729. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: The patent teaches instances of a substrate comprising projections (spatially patterned), cells disposed thereupon (at a distance), and a laser pulse applied thereto, in e.g., Claims 1, 9, and 13.  The same describes the laser pulse to facilitate uptake of the cargo.  Thus, in performing the method, the system is made.
Claim 4: the cells are on the substrate so they are essentially stationary.
Claim 5: the cargo that enters is necessarily initially confined to a layer within liquid adjacent to the surface and cell layer.
Claim 6: the layer is specifically targeted to porate the specific cells on the substrate.
Claim 7: The surface is spatially targeted due to the projections.
Claim 8: the pulses being used, means that the surface is temporally targeted.
Claim 16: the patent teaches several embodiments, including DNA (e.g., Claim 16).
Claim 17: the projections do promote nucleation of the bubbles from the laser pulse, as the structure is present (e.g., Claim 1).
Claim 18: the patent claims an electrically-conductive layer, which necessarily requires metal atoms (e.g., Claim 1).
Claim 34: the projections do so-promote the nucleation of bubbles at the sites as the structure is present (e.g., Claim 1).
Thus, in light of the patent, the present invention would have been obvious.  It would be made in order to produce the method claimed.  The Artisan would expect success, as it is claimed.
Finally, it is noted there is no restriction present precluding the present rejections in the application that lead to the patent.

Claims 1, 4-9, 13-18, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,829,729 in view of Courvoisier, et al. (16 June 2015) “Plasmonic Tipless Pyramid Arrays for Cell Poration”, NanoLetters, 15: 4461-66. 
As concerns the teachings of Courvoisier, the teaches again apply here, from the base rejection.  However, the various aspects of the newly rejected claims, Courvoisier teaches:
Claim 1: Courvoisier teaches plasmonic surfaces that are comprised of spatially patterned pyramid shapes (e.g., Figure 1-2).  Cells were positioned local to the same (e.g., Figure 9) and demonstrated poration and entry of Calcein green fluorescent probe (e.g., p. 4465, left column, paragraph 1). The cells were porated by a sapphire laser activating the plasmonic surface (e.g., Id.).
	Claim 4: the cells are stationary (e.g., Figure 9).
	Claim 5: the calcein is so-confined. It is not in the cell, nor in the surface, prior to activation of the surface.
	Claim 6: the surface was activated to selectively porate the cells adjacent.
	Claim 7: the top half was targeted (Figure 9, legend).
	Claim 8: the region was temporally targeted for 80 fs (e.g., p. 4465, col. 1, first paragraph).
	Claim 9: the application of further pulses, during the scan, absent reason to believe otherwise, meets the claim (p. 4465, col. 1, paragraph 1).
	Claim 13: Ti:sapphire lasers are utilized (e.g. p. 4462, col. 2, paragraph 2), which is solid state.
	Claim 14: the laser pulse is a continuous wave (e.g. p. 4462, col. 2, paragraph 2).
	Claim 15: the Ti:sapphire produces laser light from a directly modulated light source.
	Claim 16: calcein may be considered at least a small molecule.
	Claim 17: the pyramids cause plasmon-induced cavitation bubbles (e.g., p. 4461, col. 2, paragraph 2).
	Claims 18, 34, and 35: there is at least a thin gold layer on the surface (e.g.,Figure 2).
Thus, in light of the patent, and the prior art, it would have been obvious to make the invention.  The Artisan would do so and expect success, as the components are claimed in the patent, and shown in the art, and utilized for their art-recognized purposes.

Claims 1-9, 13-18, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,829,729 in view of Courvoisier, et al. (16 June 2015) “Plasmonic Tipless Pyramid Arrays for Cell Poration”, NanoLetters, 15: 4461-66 and Breunig, et al. (2014) “High-Throughput Continuous Flow Femtosecond Laser-Assisted Cell Optoporation and Transfection”, Microscopy Research and Technique, 77: 974-979.
	As shown above, the base claims are obvious from the patent and Courvoisier, but the aspect of flowing cells into and out of the plasmonic-adjacent are is not taught.  However, Courvoisier does teach that it is desirable to have a high throughput system, to transfect more cells (p. 4465, col. 2, paragraph 2).
	The Artisan, interested in high-throughput plasmonic transfection of cells, would be aware of Breunig, that teaches a microflow cell for transfection by optoporation, during a continuous flow cells through (e.g., Abstract and Figure 1).
	Thus, the Artisan would have found it obvious to modify the methods of Courvoisier, and utilize a microfluidic system to deliver transfection, during the continuous flow.  The Artisan would do so, because of the interest in high throughput techniques, and Breunig teaches an analogous system of transfection to so-transfect the cells.  The Artisan would expect success, as the components are utilized for art-recognized purposes.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 13-18, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courvoisier, et al. (16 June 2015) “Plasmonic Tipless Pyramid Arrays for Cell Poration”, NanoLetters, 15: 4461-66.
	Claim 1: Courvoisier teaches plasmonic surfaces that are comprised of spatially patterned pyramid shapes (e.g., Figure 1-2).  Cells were positioned local to the same (e.g., Figure 9) and demonstrated poration and entry of Calcein green fluorescent probe (e.g., p. 4465, left column, paragraph 1). The cells were porated by a sapphire laser activating the plasmonic surface (e.g., Id.).
	Claim 4: the cells are stationary (e.g., Figure 9).
	Claim 5: the calcein is so-confined. It is not in the cell, nor in the surface, prior to activation of the surface.
	Claim 6: the surface was activated to selectively porate the cells adjacent.
	Claim 7: the top half was targeted (Figure 9, legend).
	Claim 8: the region was temporally targeted for 80 fs (e.g., p. 4465, col. 1, first paragraph).
	Claim 9: the application of further pulses, during the scan, absent reason to believe otherwise, meets the claim (p. 4465, col. 1, paragraph 1).
	Claim 13: Ti:sapphire lasers are utilized (e.g. p. 4462, col. 2, paragraph 2), which is solid state.
	Claim 14: the laser pulse is a continuous wave (e.g. p. 4462, col. 2, paragraph 2).
	Claim 15: the Ti:sapphire produces laser light from a directly modulated light source.
	Claim 16: calcein may be considered at least a small molecule.
	Claim 17: the pyramids cause plasmon-induced cavitation bubbles (e.g., p. 4461, col. 2, paragraph 2).
	Claims 18, 34, and 35: there is at least a thin gold layer on the surface (e.g.,Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 13-18, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courvoisier, et al. (16 June 2015) “Plasmonic Tipless Pyramid Arrays for Cell Poration”, NanoLetters, 15: 4461-66, as applied to claims 1, 4-9, 13-18, 34 and 35, above, and further in view of Breunig, et al. (2014) “High-Throughput Continuous Flow Femtosecond Laser-Assisted Cell Optoporation and Transfection”, Microscopy Research and Technique, 77: 974-979.
	Courvoisier, as shown above, is anticipatory for Claims 1, 4-9, 13-18, 34, and 35, however, the aspects of Claims 2-3 (flow of cells) is not taught.  However, Courvoisier does teach that it is desirable to have a high throughput system, to transfect more cells (p. 4465, col. 2, paragraph 2).
	The artisan, interested in high-throughput plasmonic transfection of cells, would be aware of Breunig, that teaches a microflow cell for transfection by optoporation, during a continuous flow cells through (e.g., Abstract and Figure 1).
	Thus, the Artisan would have found it obvious to modify the methods of Courvoisier, and utilize a microfluidic system to deliver transfection, during the continuous flow.  The Artisan would do so, because of the interest in high throughput techniques, and Breunig teaches an analogous system of transfection to so-transfect the cells.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 10-12, the use of contrast agent, is free of the art.  To wit, given the ability to deliver other agents through the method, the further compounding of the method with contrast agents, is not motivated in the art.

Conclusion
	No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/12/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633